Citation Nr: 1814813	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-17 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from March 27, 2010, and in excess of 30 percent from April 22, 2016, for chronic sinusitis. 

2.  Entitlement to a rating in excess of 10 percent from March 27, 2010, in excess of 20 percent from April 1, 2014, and in excess of 30 percent from April 22, 2016, for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1984 to December 1992.  

This matter comes before the Board of Veterans' Appeal (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the evaluations for chronic sinusitis and a cervical spine disability from noncompensable to 10 percent, respectively.  The Veteran submitted a timely appeal, and these matters came before the Board in November 2015, at which time they were remanded for further evidentiary development.  The RO issued a rating decision in May 2016 which increased the rating for chronic sinusitis to 30 percent disabling, effective April 22, 2016.  That same decision increased the rating for the Veteran's cervical spine disability to 20 percent, effective April 1, 2014, and 30 percent, effective April 22, 2016.  

These issues remain on appeal as the May 2016 decision does not constitute a full grant of the benefits sought.  AB v. Brown, 6 Vet. App. 35 (1993).

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  However, the Veteran has not contended that his disabilities render him unemployable and the evidence of record does not suggest that he is unemployed.  Accordingly, entitlement to a TDIU need not be discussed herein.


FINDINGS OF FACT

1.  From March 27, 2010, the Veteran experienced several sinus infections per year requiring antibiotics manifested by symptoms of nasal congestion, purulent nasal discharge, headaches, pain, tenderness, and breathing difficulty, with no medical evidence of more frequent incapacitating or non-incapacitating episodes or surgery.

2.  From April 22, 2016, the Veteran's chronic sinusitis resulted in more than three incapacitating episodes per year or more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge, but did not require surgery.

3.  From March 27, 2010, the Veteran's cervical spine disability exhibited forward flexion greater than 30 degrees and combined range of motion greater than 170 degrees, no muscle spasm or guarding severe enough to result in abnormal gait or spinal contour, and no occasional incapacitating exacerbations.

4.  From April 1, 2014, the Veteran's cervical spine disability demonstrated forward flexion greater than 15 degrees, with no medical evidence of ankylosis or incapacitating episodes lasting at least four weeks.

5.  From April 22, 2016, favorable ankylosis of the entire cervical spine was observed, with no medical evidence of incapacitating episodes lasting at least four weeks.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent from March 27, 2010, and in excess of 30 percent from April 22, 2016, for chronic sinusitis, have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6513 (2017).

2.  The criteria for a rating in excess of 10 percent from March 27, 2010, in excess of 20 percent from April 1, 2014, and in excess of 30 percent from April 22, 2016, for a cervical spine disability, have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5242, 5243 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
  
Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  This assists in determining, among other things, entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

I.  Sinusitis

The Veteran's chronic sinusitis is rated under 38 C.F.R. § 4.97, DC 6513.

Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid sinusitis), 6512 (frontal sinusitis), 6513 (maxillary sinusitis), and 6514 (sphenoid sinusitis) are to be rated under the General Rating Formula for Sinusitis.  The General Rating Formula for Sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The Veteran underwent a VA examination in September 2010 to determine the severity and extent of his chronic sinusitis disability.  The examiner noted that the diagnosis of sinusitis was made by x-ray examination only, not clinical findings.  The Veteran reported that he usually got a sinus infection that required antibiotic treatment two to three times per year.  His symptoms included nasal congestion, purulent nasal discharge, headaches at least monthly but less than weekly, sinus pain, and sinus tenderness, with occasional breathing difficulty.  The examiner observed permanent hypertrophy of the turbinates from bacterial rhinitis.  A computed tomography (CT) scan revealed inflammatory and chronic findings of the paranasal sinuses.

Private treatment records from November 2005 to June 2010 indicated diagnoses of rhinitis, sinusitis, and bronchitis.  VA treatment records noted a history of a sinus condition.  Several statements submitted by the Veteran noted increased symptoms from his chronic sinusitis resulting in sleep apnea and sleeping difficulties.  A May 2012 VA ear, nose, and throat examination was within normal limits.  In May 2013, the Veteran reported an episode of a sinus infection requiring antibiotics.

The Veteran submitted a private medical opinion in April 2014 which stated that he had suffered from a very substantial extension of his condition as evidenced by challenges in treatment and the medically-established need of more medication for more frequent and severe exacerbations.  The private clinician stated that upon examination, the Veteran's sinuses were congested to translumination and the turbinates of the nose were mucous-laden with tracking observed down the throat.  He noted that the Veteran's chronic sinusitis and other nonservice-connected conditions had cascaded into causing his sleep apnea.

The Veteran underwent another VA examination in April 2016 where the examiner diagnosed sinusitis, noting that the maxillary, ethmoid, and sphenoid sinuses were affected.  The Veteran reported an average of seven sinus infections per year lasting from three to ten days, with three to four of them being severe enough to necessitate time off from work and antibiotics treatment.  He stated that when he was seen in a clinic for his sinusitis symptoms, he might receive antibiotics.  He reported using pseudoephedrine when necessary and nasal sprays daily.  It was determined that the Veteran had episodes of sinusitis with headaches, pain of the affected sinus, purulent discharge, and dizziness.  He had not undergone any surgeries; he did state that a private clinician had suggested a balloon sinoplasty, but it had not been done.  A CT scan revealed mild mucosal disease of the paranasal sinuses with sparing of the frontal sinuses, changes of bony remodeling consistent with chronic sinusitis, and no evidence to suggest acute bacterial or invasive fungal sinusitis.  The examiner stated that overall, the mucosal disease was slightly improved since 2012.

The Veteran was awarded a 10 percent disability rating effective March 27, 2010, on the basis of the September 2010 VA examination results indicating several sinus infections per year requiring antibiotics and reported symptoms of nasal congestion, purulent nasal discharge, headaches, pain, tenderness, and breathing difficulty.  The Board finds that these findings most closely approximate a 10 percent rating.  There is no medical evidence of more frequent incapacitating or non-incapacitating episodes and no evidence the Veteran underwent surgery.  

Subsequent statements by the Veteran focused on how his sleep apnea and sleeping difficulties were affected by his chronic sinusitis symptoms.  The private opinion submitted by the Veteran indicated that his symptoms had worsened, that his sinuses were congested upon examination, and that he needed more medication to treat his symptoms.  However, the private treatment records identified by the Veteran and obtained by VA do not substantiate more frequent and severe exacerbations.  Indeed, numerous records do not make any mention of a sinus infection or sinusitis symptoms.  

The Veteran has been service connected for sleep apnea as secondary to his chronic sinusitis.  Any statements regarding worsening of symptoms that focus on his sinusitis symptoms' effect on sleep apnea or sleep quality are not relevant to a determination on the chronic sinusitis rating.  Separate ratings may be assigned for distinct disabilities from the same injury if the symptomatology for the conditions is not duplicative or overlapping; however, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14.  Accordingly, the statements by the Veteran and the private clinician do not support a higher disability rating.

No VA or private medical records indicated worsening or more frequent episodes until the April 2016 VA examination.  The examination results indicated that the Veteran had more than three incapacitating episodes per year or more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge.  Accordingly, a 30 percent rating is warranted from the date of the examination.

The Veteran has not undergone any surgery for his chronic sinusitis disability or indicated that his condition has worsened.  Therefore, a higher evaluation under DC 6513 is not merited.  

II.  Cervical Spine Disability

The Veteran's cervical spine disability is rated under 38 C.F.R. § 4.71a, DC 5242 concerning degenerative arthritis of the spine.  Also relevant to the Veteran's disability is 38 C.F.R. § 4.71a, DC 5003, concerning degenerative arthritis generally.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides for assignment of a 10 percent rating where forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine. 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine at Note (2); see also, 38 C.F.R. § 4.71a, Plate V (2017).

Alternatively, disabilities involving disc disease may be rated under the Formula for Rating IVDS Based on Incapacitating Episodes.  That formula provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Degenerative arthritis is rated under Diagnostic Code 5003.  DC 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, a 10 percent rating is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. 

Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

Notably, for the purpose of rating a disability from arthritis, the cervical vertebrae are considered a group of minor joints, rated on parity with a major joint.  38 C.F.R. § 4.45.  

Where a veteran has a noncompensable rating and complains of pain on motion, he or she is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.  

The Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

Further, in evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Additionally, the Court has stated that flare-ups must be factored into an examiner's assessment of functional loss.  Sharp v. Shulkin, 29 Vet. App. 26, 32 (2017).

In service, the Veteran underwent an anterior cervical discectomy and fusion of the C5-C6 vertebrae.  In 2008, another fusion was performed.  In June 2010, a fusion of the C3-C7 vertebrae was conducted.

In April 2010, private magnetic resonance imaging (MRI) revealed a stable fusion of the C5-C6 vertebrae, a broad-based disc protrusion at vertebrae C3-C4 with significant central stenosis, and left-sided disc protrusion at vertebrae C6-C7 causing impingement on the exiting nerve root.  Treatment notes from several private providers indicated neck pain, cervical epidural blocks, possible right cervical radiculopathy, and advanced degenerative disc disease (DDD) and multilevel disc disease in the neck that was old.  Additional MRIs done in June 2010 confirmed the previous findings and the Veteran underwent the spinal fusion in June 2010.

At a VA examination conducted in September 2010, the Veteran was diagnosed with DDD of the cervical spine, status post fusion.  He exhibited abnormal active range of motion, with forward flexion to 35 degrees; extension to 30 degrees; left lateral flexion to 30 degrees; left lateral rotation to 70 degrees; right lateral flexion to 30 degrees; and right lateral rotation to 60 degrees.  There was objective evidence of pain on motion.  After three repetitions, the Veteran had increased pain and forward flexion was limited to 25 degrees.  Reflex, sensory, and detailed motor examinations had normal findings.  He reported daily sharp pain with no radiation of pain and the use of a neck brace.  Increased tardiness, increased absenteeism, decreased concentration, decreased mobility, problems with lifting and carrying, lack of stamina, and pain were listed as functional effects of the Veteran's disability.

Effective February 2013, the Veteran was separately service-connected for scoliosis of the thoracolumbar spine.

A private medical opinion was submitted in April 2014 which stated that the Veteran had suffered from a very substantial extension of his condition.  He reported that the Veteran had neck pain which was constant in varying degrees and intensified substantially with motion.  Upon examination, the Veteran exhibited range of motion of forward flexion to 20 degrees; extension to 20 degrees; right rotation to 20 degrees; left rotation to 30 degrees; right lateral flexion to 15 degrees; and left lateral flexion to 20 degrees.  Foraminal compression was positive for increased pain and significant (50 percent or more) loss of the normal vertebral mobility throughout the cervical spine due to fusion.  He also noted deep muscle hypertonicity throughout the spine.  He diagnosed degenerative joint disease (DJD) and spondylosis of the cervical and cervicothoracic regions.

The Veteran underwent another VA examination in April 2016 at which he reported constant pain and stiffness in the neck, localized to the base of the neck near the T1-C7 vertebrae.  A dull aching pain reportedly affected his quality of sleep and ability for rapid head movements.  He stated he had no numbness, tingling, or paresthesias in his upper extremities.  He noted sometimes having difficulty swallowing pills and certain foods.  The Veteran stated that his baseline pain was a five out of ten, with turning to look directionally, driving, certain aspects of work, and overhead activities being impacted.  He reported having flares approximately twice per month lasting six to eight hours at a pain level of seven out of ten.  He had the same functional impacts during a flare with more intense pain and often an accompanying headache.

Upon examination, the Veteran exhibited forward flexion to 10 degrees, extension to 20 degrees, right lateral flexion to 10 degrees, right lateral rotation to 10 degrees, left lateral flexion to 10 degrees, and left lateral rotation to 30 degrees with pain upon each.  The examiner noted that the range of motion was so significantly reduced that activities requiring rapid head movements would be impeded.  There was also evidence of pain with weight-bearing and tenderness over the C5-C7 region.  After three repetitions, the Veteran demonstrated forward flexion to 10 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, right lateral rotation to 10 degrees, left lateral flexion to 30 degrees, and left lateral rotation to 10 degrees.  

The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with repeated use over time.  The examiner stated she was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability during flare-ups, as the Veteran was not experiencing a flare-up at the time of examination.  Favorable ankylosis of the entire cervical spine was observed.  The examiner also noted that the Veteran had IVDS, but no episodes of prescribed bed rest.  The Veteran did report having a flare in 2015-lasting a week.  Muscle strength, reflex, and sensory examinations were normal, though minimally decreased sensation was observed in the right radial wrist area.  No radiculopathy or other neurologic abnormalities were found.  X-ray examination revealed post-surgical changes as described, with stable alignment.

The September 2010 VA examination results support a 10 percent disability rating from March 27, 2010.  Forward flexion was greater than 30 degrees and combined range of motion was greater than 170 degrees.  There was no evidence of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  As noted above, although the Veteran has scoliosis, it is a separate disability for which he is separately service-connected.  Additionally, there is no medical evidence of occasional incapacitating exacerbations of the Veteran's disability.  The only time he stated that he missed work due to his disability was for the June 2010 spinal fusion surgery and recovery.  Accordingly, a 10 percent disability rating is appropriate from March 27, 2010.  

The private medical evidence of forward flexion of 10 degrees and combined range of motion of 125 degrees supports a 20 percent disability rating from April 1, 2014.  There was no medical evidence of forward flexion limited to 15 degrees, ankylosis of the spine, or incapacitating episodes lasting at least four weeks.  Thus, a 20 percent disability rating is warranted from April 1, 2014.

The presence of favorable ankylosis of the cervical spine at the April 2016 VA examination suggests a 30 percent disability rating is appropriate as of April 22, 2016.  Unfavorable ankylosis has not been observed and there is no evidence of incapacitating episodes lasting at least four weeks.  

The Board notes that the Veteran is being rated on the basis of ankylosis, which means that no motion is possible.  Therefore, the requirements of Correia are moot.

Further, the Deluca factors were not determined to contribute to additional functional loss with repeated use over time.  The examiner stated that she was unable to determine whether these factors limited functional ability during flare-ups.  However, the Veteran himself provided a detailed description of the functional impact during flare-ups.  He described the same functional impact as at his baseline level (difficulties with turning to look directionally, driving, certain aspects of work, and overhead activities), but that the pain is more intense and he often had accompanying headaches.  Thus, he described the same functional limitations, but with increased pain and headaches.  No other effects, including further decreased range of motion, incoordination, or fatigue were described.  The Board finds that because the Veteran himself has adequately described the severity, frequency, and duration of his flare-ups and their functional impact, further development is unnecessary.  Sharp v. Shulkin, 29 Vet. App. at 32.  As such, the April 2016 VA examination is adequate to determine the nature, extent, and severity of the Veteran's cervical spine disability, and a 30 percent rating is warranted from April 22, 2016.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 10 percent from March 27, 2010, and in excess of 30 percent from April 22, 2016, for chronic sinusitis is denied. 

A rating in excess of 10 percent from March 27, 2010, in excess of 20 percent from April 1, 2014, and in excess of 30 percent from April 22, 2016, for a cervical spine disability is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


